                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

KELVIN C. THOMPSON,                                )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )              No. 4:19-CV-2300-CDP
                                                   )
ST. LOUIS METROPOLITAN POLICE                      )
DEPARTMENT,                                        )
                                                   )
                Defendant.                         )

                                  MEMORANDUM AND ORDER

        This matter is before the Court upon the motion of plaintiff Kelvin C. Thompson1 for

leave to proceed in forma pauperis in this civil action. Upon consideration of the motion and the

financial information provided in support, the Court concludes that plaintiff is unable to pay the

filing fee. The motion will therefore be granted. Additionally, the Court will dismiss the

complaint.

                                         Standard of Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted.

An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams,

1
 This case is one of thirteen cases that plaintiff has filed in this Court since July 11, 2019: Thompson v.
SS Admin. Office, No. 4:19-CV-1922-SNLJ (filed Jul. 11, 2019); Thompson v. Soc. Sec. Admin., No.
4:19-CV-2110-CDP (filed Jul. 19, 2019); Thompson v. Soc. Sec. Admin., 4:19-CV-2115-CDP (filed Jul.
22, 2019); Thompson v. FBI, 4:19-CV-2134-SNLJ (filed Jul. 23, 2019); Thompson v. Creve Coeur Police
Dep’t, No. 4:19-CV-2138-SNLJ (filed Jul. 24, 2019); Thompson v. St. Louis Metropolitan Police, No.
4:19-CV-2139-SRC (filed Jul. 24, 2019); Thompson v. Eckles, No. 4:19-CV-2145-AGF (filed Jul. 25,
2019); Thompson v. Marcantano, No. 4:19-CV-2301-CAS (filed Aug. 5, 2019); Thompson v. Normandy
Police Dep’t, 4:19-CV-2307-SPM (filed Aug. 6, 2019); Thompson v. Ferguson Police Dep’t, No. 4:19-
CV-2308-SNLJ (filed Aug. 6, 2019); Thompson v. Cool Valley Police Department, No. 4:19-CV-2309-
JAR (filed Aug. 6, 2019); and Thompson v. Harrison, 4:19-CV-2312-HEA (filed Aug. 7, 2019).
490 U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it

does not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                          The Complaint




                                                 2
       Plaintiff brings this action against the St. Louis Metropolitan Police Department. He

invokes this Court’s federal question jurisdiction, and states he brings his case pursuant to Title

VI of the Civil Rights Act of 1964, Title II of the Americans with Disabilities Act of 1990, the

Rehabilitation Act, 18 U.S.C. §§ 241-242, 245, Title VII of the Civil Rights Act, The Civil

Rights Act of 1866 (§ 1981), and 34 U.S.C. § 12601.

       Briefly, plaintiff alleges that police officers failed to make a police report after plaintiff

reported that a woman hit his car and harassed and stalked him and/or his daughter.                He

characterizes the refusal to make a police report as a “blatant example of racial discrimination,

civil rights violations, and of Police bonding together and conspiring to deny every citizen’s right

to be protected and fairly treated.” He states he believes that if he were a white person making

the same allegations, a police report would have been made. He asks that the Department of

Justice and this Court “reprimand, fire, fine and punish all the racist, rogue, police officers in the

St. Louis Metropolitan Police Department,” and he seeks “$100,000 in actual damages and

$1,000,000 million in punitive damages.”

                                             Discussion

       Having carefully reviewed and liberally construed the complaint, the Court concludes

that it must be dismissed. Plaintiff states he brings this action pursuant to various federal

statutes. However, none are availing. There is no indication plaintiff had an employment

relationship with the defendant or any person mentioned in the complaint; therefore Title VII of

the Civil Rights Act is inapplicable. Plaintiff does not allege he suffers from a disability, nor

does he set forth non-conclusory allegations that he is a member of a protected class or that the

defendant purposefully and intentionally discriminated against him because of his race, color or




                                                  3
national origin. Therefore, the ADA, Title VI of the Civil Rights Act, the Rehabilitation Act,

and § 1981 are unavailing. Additionally, plaintiff is alleging that state actors violated his civil

rights. Therefore, his exclusive federal damages remedy lies in 42 U.S.C. § 1983. Jett v. Dallas

Independent School Dist., 491 U.S. 701, 731-32 (1989) (Section 1983 provides the exclusive

federal damages remedy for the violation of rights guaranteed by § 1981 when the alleged

violation is by a state actor).   There is no private right of action under 34 U.S.C. § 12601, as

only the Attorney General may bring a civil action under that statute. Horde v. Elliot, 2018 WL

987683 (D. Minn. Jan. 9, 2018). Similarly, 18 U.S.C. §§ 241-242 and 245 are criminal statutes

that provide no basis for any private cause of action. See U.S. v. Wadena, 152 F.3d 831, 846 (8th

Cir. 1998) (“Courts have repeatedly held that there is no private right of action under [18 U.S.C.]

§ 241 . . .”); Cok v. Cosentino, 876 F.2d 1, 2 (1st Cir. 1989) (stating that only a United States

prosecutor can bring a complaint under 18 U.S.C. §§ 241-242); Roberson v. Pearson, 2012 WL

4128303, *1 (D. Minn. 2012) (18 U.S.C. § 245 is a federal criminal statute that does not provide

for a private right of action).

        The Court has considered whether plaintiff has stated a viable claim under 42 U.S.C. §

1983, and concludes he has not.         Plaintiff has named the St. Louis Metropolitan Police

Department as the sole defendant. However, the St. Louis Metropolitan Police Department is not

an entity that can be sued under § 1983. See Ketchum v. City of West Memphis, Ark., 974 F.2d

81, 82 (1992) (entities such as police departments are “not juridical entities suable as such. They

are simply departments or subdivisions of the City government”); see also De La Garza v.

Kandiyohi County Jail, 18 Fed. Appx. 436, 437 (8th Cir. 2001) (sheriff’s departments and police

departments are not usually considered legal entities subject to suit under § 1983). Additionally,




                                                 4
plaintiff’s allegations would not state a claim of municipal liability. See Monell v. Dept. of

Social Services of City of New York, 436 U.S. 658, 690-91 (1978).

       As a final matter, the Court notes that the allegations in the complaint are duplicative of

allegations plaintiff set forth in a supplement to a complaint he filed against this same defendant

in an earlier action. See Thompson v. St. Louis Metropolitan Police, No. 4:19-CV-2139-SRC.

There, the Court considered the supplement as part of the complaint, and dismissed the action

pursuant to 28 U.S.C. § 1915(e)(2)(B). While the dismissal of the earlier action “does not bar

future litigation over the merits of a paid complaint making the same allegations as the dismissed

complaint,” a § 1915(e)(2)(B) dismissal “has res judicata effect ‘on frivolousness determinations

for future in forma pauperis petitions.’” Waller v. Groose, 38 F.3d 1007, 1008 (8th Cir. 1994)

(per curiam) (citing Denton v. Hernandez, 504 U.S. 25 (1992)); see also Cooper v. Delo, 997

F.2d 376, 377 (8th Cir. 1993) (§ 1915(e) dismissal has res judicata effect on future IFP petitions).

Accordingly, this Court determines the § 1915(e)(2)(B) dismissal of Thompson v. St. Louis

Metropolitan Police, No. 4:19-CV-2139-SRC has res judicata effect and establishes that this

subsequent and nearly identical complaint against the same defendant is frivolous for § 1915(e)

purposes. The complaint is subject to dismissal on this basis, as well.

       For all of the foregoing reasons, this case will be dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 2) is GRANTED.

       IT IS FURTHER ORDERED that the complaint is DISMISSED without prejudice.




                                                 5
       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel (ECF

No. 3) is DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       A separate Order of Dismissal will accompany this Memorandum and Order.

       Dated this 22nd day of August, 2019.




                                              CATHERINE D. PERRY
                                              UNITED STATES DISTRICT JUDGE




                                              6
